    Case 4:20-cv-00337-ALM Document 56 Filed 02/08/21 Page 1 of 1 PageID #: 1429

                              United States District Court
                                     EASTERN DISTRICT OF TEXAS
                                         SHERMAN DIVISION


    KT IMAGING USA, LLC                                 §
                                                        §
    v.                                                  §   Civil Action No. 4:20cv337
                                                        §   Judge Mazzant
    HP INC.                                             §

                          ORDER APPOINTING TECHNICAL ADVISOR

           The Court hereby appoints Scott Woloson to serve as the Technical Advisor for the Court

    in this case. The parties are ORDERED to send courtesy copies of claim construction materials

    (1) in PDF form to scott@scottwolosonlaw.com and (2) in paper form to the Law Office of Scott

    Woloson, P.C., 1431 Wirt Road #141, Houston, TX 77055.

           For claim construction materials that have already been filed as of the date of this Order,

    the filing party is instructed to provide copies to Mr. Woloson no later than Thursday, February

    11, 2021. For claim construction materials that are filed after the date of this Order, parties are

    instructed to provide copies to Mr. Woloson within two business days after filing.

           The technical advisor will provide the Court with a pre-hearing memo by 5:00 p.m. on

    March 19, 2021, and will meet with the Court at the Paul Brown United States Courthouse on

    March 25, 2021, at 4:45 p.m. and again immediately following the Markman hearing. Because
.   the technical advisor serves essentially as a law clerk to the Court and will be familiar with the

    claim construction issues in this case, the Court has requested that the technical advisor assist

    the Court in drafting a claim construction order.

           IT IS SO ORDERED.
           SIGNED this 8th day of February, 2021.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE
